The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a continuation of application 16/051,985, now patent number 10,620,863 B2, Claims 1-20 are pending in the application.

        				Specification

	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
As per claim 20, the specification does not provide a definition for the claimed “Computer Readable Storage medium”.  A Broadest reasonable interpretation for the term “CRSM” would include both statutory embodiments and non-statutory embodiments such as signals.  The words "storage" and/or "recording" are insufficient to convey only statutory embodiments to one of ordinary skill in the art absent an explicit 

The Examiner suggests amending the claim(s) to read as a “non-transitory Computer-readable storage medium”. 

Double patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir.1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington,418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO internet Web site contains terminal disclaimer forms which may be used. Please visithttp://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-l.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,620,863 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the differences between claims 1-20 of instant application and claims 1-18 of patent application are not sufficient to render the claim patentably distinct (the claim 1 of the instant application is anticipated by the claim 1 of the patent application; instant application uses neural networks, but patent uses machine learning systems) and therefore a terminal disclaimer is required. 


Instant application 16/811173 (claim 1)
Patent 10,620,863 B2 (claim 1)
A method of managing data reduction in storage systems using neural networks, the method comprising:
A method of managing data reduction in storage systems using machine learning systems, the method comprising:
calculating a value representing a data reduction assessment for a first data block in a storage system using a hash of the data block; and
calculating a value representing a data reduction assessment for a first data block in a storage system using a hash of the data block;
using the value to train a neural network to assess data reduction associated with a second data block in the storage system without performing the data reduction on the second data block, 
using the value to train a machine learning system to assess data reduction associated with a second data block in the storage system without performing the data reduction on the second data block by: determining a number of times to iteratively perform the hash computation to obtain the converged hash; using the number of times to train the machine learning system to determine a second number of times to iteratively perform a hash computation of a hash associated with the second data block to obtain the data reduction assessment for the second data block; and

wherein assessing data reduction associated with the second data block indicates a probability as to whether the second data block can be reduced.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 10-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by OItean et al., US 2014/0244604 A1.
 Regarding claims 1, 11 and 20, OItean teaches a method of managing data reduction in storage systems using neural networks, the method comprising:
5calculating a value representing a data reduction assessment for a first data block in a storage system using a hash of the data block (section 0037-0038; section 
  
Regarding claims 2 and 12, OItean teaches further comprising: avoiding storing the second data block in the storage system based on the probability (section 0047; If at step 416 this percentage achieves a threshold value, e.g., is greater than a configurable 

Regarding claims 3 and 13, OItean teaches further comprising: training the neural network to assess data reduction associated with the second data block in the storage system based on a respective behavior associated with a plurality of data blocks in the storage system, wherein the plurality of data blocks comprises the first data block (section 0044; the compressibility of a large or other given dataset may be predicted, such as by sampling all or some part of the data, with the result used to determine whether any of that dataset is to be compressed at all. For example, instead of predicting compression for each chunk, a dataset that is to be chunked into a number of chunks may be evaluated as a data block with respect to predicting compressibility. If that data block is deemed likely to not compress well, then compression may be avoided for the entire dataset, or some part thereof).2032 Patent Application Docket Number: 111473.01 
EMC CONFIDENTIAL  
Regarding claims 4 and 14, OItean teaches further comprising:
providing the neural network with the second data block, and a hash associated with the second data block; and in response, receiving, from the neural network, a data reduction assessment for 5 the second data block (section 0044; the compressibility of a large or other given dataset may be predicted, such as by sampling all or some part of the data, with the result used to determine whether any of that dataset is to be compressed at all. For example, instead of predicting compression for each chunk, a dataset that is to be chunked into a number of chunks may be evaluated as a data block 

Regarding claims 5 and 15, OItean teaches the data reduction assessment for the second data block is a compressibility associated with the second data block (section 0044; if deemed likely to compress well, then compression may be used with the whole dataset or with subset data blocks of the entire dataset, or further compressibility prediction may be individually performed on any or all subset data blocks, e.g., on each chunk of a larger dataset being chunked). 10  

Regarding claims 6 and 16, OItean teaches the data reduction assessment for the second data block is a dedupability associated with the second data block (Fig.1 and Fig.2).  

Regarding claims 7 and 17, OItean teaches the neural network identifies at least one other data block previously assessed by the machine learning system that is identical to the second data 15 block (section 0045; Step 406 hashes the sample into an array index/location. If at step 408 the bit value at the hash-computed location is still 

Regarding claims 8 and 18, OItean teaches calculating the value representing the data reduction assessment for the first data block comprises:
calculating the hash for the first data block, wherein a probability as to whether the first 20 data block can be reduced is preserved in the hash (Fig.4; selects a sample of data and increments the sample counter so that the total number of samples processed is known, e.g., to determine what percentage of the total samples are distinct values);33 Patent Application Docket Number: 111473.01
Applicants: Sorin Faibish, et al.EMC CONFIDENTIALiteratively performing a hash computation of the hash for the first data block until convergence (Fig.4; step 406 hashes the sample into an array index/location and step 412); and 
calculating the value to represent an entropy of the converged hash (Fig.4; step 414; a percentage is computed based upon the distinct value counter of set bits in the array divided by the number of samples as tracked by the sample counter). 5 
 
Regarding claim 10, OItean teaches the neural network is a neural network (section 0039; a file or other data blob to be transferred over the network may be processed to estimate whether performing compression is likely to be worthwhile). 
15  
Allowable Subject Matter
s 9 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subjectmatter for claims 9 and 19. The limitations not found in the prior art of record include using the value to train the neural network to assess data reduction associated with the second data block comprises determining a number of times to iteratively perform the hash computation to obtain the converged hash; and using the number of times to train the machine learning system to determine a second 10 number of times to iteratively perform a hash computation of a hash associated with the second data block to obtain the data reduction assessment for the second data block in combination with the other claimed limitations as described in the claims 8 and 18.

            When responding to the office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. See 37 C.F.R. 1.111 (c).

When responding to the office action, Applicants are advised to provide the examiner with the line numbers and page numbers in the application and/or references cited to assist examiner to locate the appropriate paragraphs.



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on 571-272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



	/HUA J SONG/           Primary Examiner, Art Unit 2133